Williams, J.:
The appeal should be dismissed, with costs, unless the appellant perfects her appeal by bringing in the Erie Railroad Company.
. The record shows that the “ Erie Railroad Company ” appeared on the application for the appointment of the commissioners,, and, With other parties, consented to' such appointment; that the railroad company appeared Upon the hearings before the commissioners -and. took part in the examination of .witnesses, and the railroad company is liable for one-half the amount awarded by the commissioners for compensation, costs and expenses, the city of Buffalo being liable for ■ the other half, in accordance.- with, contracts entered into between the,city and the railroad company.
. Under this condition of things the amount of compensation awarded to the appellant cannot be changed until the- railroad company is first heard. ■ .•
*561' Tho order appealed from cannot be reversed and a new hearing be ordered until the railroad company is heard in the -appellate court. The railroad company has not been brought into this court by the service upon it of a notice of appeal. Until this is done we cannot consider the appeal, and, if it is not done, we must dismiss the appeal.
Our conclusión, therefore, is that the appeal should be dismissed, with costs, unless the appellant perfects her appeal by bringing in the Erie Railroad Company, and this should be done within twenty days after entry of order made by this court.
Adams, P. J., McLennan, Spring and Hiscock, JJ., concurred.
Appeal dismissed, with costs, unless the appellant perfects her appeal by bringing in the Erie Railroad Company within twenty days after the entry and service of a copy of this order.